United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1523
Issued: December 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 28, 2007 and March 5, 2008 merit decisions denying
compensation for wage loss. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he was
entitled to wage-loss compensation for intermittent periods between May 12 and
December 23, 2006.
FACTUAL HISTORY
Appellant, a 50-year-old letter carrier, filed a Form CA-2 claim for benefits on June 8,
2006, alleging that he developed degenerative disc disease causally related to factors of
employment. The Office accepted the claim for lumbosacral spondylosis. It paid appropriate
compensation for periods of temporary total disability.
Appellant stopped work in

February 2006, returned to intermittent part-time light duties in June 2006 and stopped work on
March 26, 2007. He returned to full-time light duties on August 3, 2007.
On February 26, 2007 appellant submitted CA-7 forms requesting wage loss from May 8,
2006 to January 5, 2007. He also submitted time analysis sheets indicating that he was entitled
to intermittent disability compensation from May 11 through June 1, July 21, July 31 through
August 3, August 11 through 14 and August 21 through October 13, 2006. Appellant also
claimed partial disability for intermittent dates when light-duty work was not provided on
June 19 through July 15; July 2, August 10; August 17; October 17 through November 10;
November 30, 2006 and December 6, 2006 through January 5, 2007. He submitted payroll
records indicating the hours he worked from May 2006 to January 2007.
By letter dated April 30, 2007, the Office advised appellant that compensation was
payable for 163.93 intermittent hours claimed from June 10, 2006 through January 5, 2007
because limited-duty work was not available. It found that the medical evidence of record was
sufficient to support disability claimed from May 8 through 11, 2006. The Office stated:
“Compensation for the remaining time periods of disability is not currently
payable because the medical evidence of file does not support that you were
unable to perform any work at all. The medical evidence of file supports you
were able to work with restrictions.”
The Office informed appellant that additional medical documentation was necessary to
support wage-loss compensation for the remaining periods of disability requested.
Appellant submitted disability slips, e-mails and treatment notes indicating that he had
intermittent periods of wage loss from May 12 through December 2006. In a report dated
May 11, 2006, Dr. Anthony M. Wayne, Board-certified in orthopedic surgery and appellant’s
treating physician, noted appellant’s complaints of low back pain and pain in the left lower
extremity. He related that appellant believed his pain developed over a period of time due to the
physical demands and repetitive work requirements of his letter carrier job. Dr. Wayne opined
that appellant’s chronic preexisting condition of spondylosis was attributable to the natural aging
process but was aggravated by his job activities. He recommended that appellant limit his lifting
to no more than 25 pounds and avoid performing overtime work. In reports dated August 11
and 31, 2006, Dr. Wayne reiterated his findings and conclusions and that appellant was capable
of working with restrictions. On February 7, 2007 he stated:
“[Appellant] has been under my care ever since April 21, 2006 regarding his
lower back condition. He has degenerative disc disease (lumbar spondylosis).
This is a condition that was aggravated by his job activities over a period of some
years. [Appellant] was unable to work from March 15 through June 6, 2006 due
to his condition and he was also unable to work from August 21 through
September 13, 2006 due to the same condition.
In a June 22, 2007 letter, the Office requested additional medical evidence to support
compensation for total disability from May 24 to June 8, 2006.

2

By decision dated June 28, 2007, the Office denied appellant’s claim for wage-loss
compensation. It accepted appellant’s claims for wage loss for temporary total disability from
May 8 through 11, 2006, plus a total of 163.93 intermittent hours due to the unavailability of
limited duty for the following dates: June 10, 19, 20, 21, 23, 27 and 29, July 15 and 26, August 10,
and 17, October 17, 18, 19, 23 to 28 and 31, November 1 to 2, 9 to 10 and 30, December 6, 13 to
16, 18, 20 to 22, 26, 28 and 30, 2006; and January 3 and 5, 2007. The Office found appellant had
submitted documentation establishing that he attended medical appointments on June 1 and
August 1, 2006, for which he was awarded four hours of compensation on each date. It stated that
there was insufficient medical evidence to establish entitlement to temporary total disability for the
remaining four hours on those dates or for the remaining 56 intermittent dates claimed from
May 12 through December 23, 2006. The Office further noted that the reports from Dr. Wayne
advised that he was capable of working with restrictions. It concluded that the medical evidence
did not establish that he was either disabled or attending a medical examination for the dates
claimed.
By letter dated July 5, 2007, appellant’s attorney requested an oral hearing, which was held
on December 20, 2007. Appellant did not submit any new medical evidence disability.
By decision dated March 5, 2008, an Office hearing representative affirmed the June 28,
2007 decision, finding appellant failed to submit medical evidence establishing.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim by the weight of the
evidence.2 Under the Act, the term disability is defined as an inability, due to an employment
injury, to earn the wages the employee was receiving at the time of injury, i.e., an impairment
resulting in loss of wage-earning capacity.3 For each period of disability claimed, the employee
has the burden of establishing that he or she was disabled for work as a result of the accepted
employment injury.4 Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.5 The fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.6 The Board will not require the Office to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Gary L. Watling, 52 ECAB 278 (2001).

6

Manual Garcia, 37 ECAB 767 (1986).

3

for which compensation is claimed. To do so would essentially allow an employee to self-certify
his disability and entitlement to compensation.7
ANALYSIS
In support of his claim, appellant submitted CA-7 forms for intermittent periods from
May 2006 to January 2007. The Office paid wage-loss compensation for May 8 through 11,
2006, plus a total of 163.93 intermittent hours due to the unavailability of limited duty from
May 2006 through January 2007. The Office denied four hours of compensation on several days
for which he had claimed eight hours of leave without pay, noting that he was entitled to no more
than four hours of compensation for routine medical appointments. It noted that, while longer
periods of time were allowed when required by the nature of the medical procedure and/or the need
to travel a substantial distance to obtain the medical care, appellant failed to provide sufficient
medical evidence to support that he was disabled or attending a medical examination on the dates
claimed.
The medical reports of record do not establish that he was disabled beyond the periods
for which the Office awarded him compensation. Appellant did submit a February 7, 2007 report
from Dr. Wayne, who indicated that he was unable to work from March 15 through June 6, 2006
and from August 21 through September 13, 2006 due to his accepted degenerative disc, lumbar
spondylosis condition. However, this opinion contradicted three prior reports Dr. Wayne
submitted from May 11 to August 31, 2006 in which he stated that appellant was able to work
within restrictions. Dr. Wayne’s opinion on causal relationship is of diminished probative value
in that he did not provide adequate medical rationale in support of his conclusions.8 Moreover,
his opinion was generalized in nature and equivocal. Dr. Wayne’s February 2007 report
contradicted his May and August 2006 opinions regarding appellant’s work capacity, suggesting
that he lacked an accurate history of appellant’s condition.9 Appellant has failed to provide
sufficient medical evidence to establish disability as claimed. The Board finds that the Office
properly determined in its June 28, 2007 decision that he did not establish disability for wage loss
beyond that paid.
Following the June 28, 2007 decision, appellant requested an oral hearing but did not
submit any additional medical evidence. He resubmitted medical reports and documents of record.
By decision dated March 5, 2008, the Office hearing representative affirmed the June 28, 2007
decision, finding that appellant had failed to submit medical evidence establishing beyond that
for which he had received compensation. The Office hearing representative properly denied
appellant compensation for wage loss.

7

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

William C. Thomas, 45 ECAB 591 (1994).

9

See Geraldine H. Johnson, 44 ECAB 745 (1993).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled and had wage loss for intermittent periods from May 12 and December 23, 2006
causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2008 and June 28, 2007 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: December 3, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

